Caton, C. J. The appellants consigned to a cattle broker in New York, a lot of cattle for sale, which were sold, and upon settlement, the broker by mistake paid them $171 too much; and about the same time, the appellee also placed in the hands of the same broker, a lot of cattle for sale, and upon settlement with him, the appellee was hot paid enough by the sum of one hundred and seventy-one dollars, and Carpen sued the Halls for this amount, on the supposition that they had got his money. This is quite a mistake. The Halls have got the broker’s money, and he has got Carpen’s. There was no privity between these parties in any way, to connect the two transactions. They were as distinct and separate, as if they had been five years apart, and one mistake five times as large as the other; or as if one party had consigned hops, and the other corn, or even two separate brokers had been employed. But for the accidental circumstances that both parties consigned cattle to the same broker, about the same time, and that in their settlements, mistakes to the same amount were made, no one would have dreamed that the. Halls had got Carpen’s money. This money had no ear-marks to distinguish it. Who shall say that had no mistake been made, the same one hundred and seventy-one dollars which was paid to the Halls, would have been paid to Carpen ? But even though this were capable of proof, and were actually proved, it would make no difference. There was no privity between these parties, which could make one liable to the other. Trumbull v. Campbell, 3 Gilm. 502. The judgment must be reversed, and the cause remanded. Judgment reversed.